On this submission under sections 546 and 547 of the Civil Practice Act judgment is-unanimously granted in favor of the defendants, without costs, on the authority of Richardson v. Richardson (298 N. Y. 135) and Matter of Burchell (299 N. Y. 351). (See, also, Matter of Maxted, 5 A D 2d 614, affd. 5 N Y 2d 1034.) Under section 23 of the Personal Property Law as it read at the time the trust was created, the consents to revocation obtained by the plaintiff are not sufficient (Schoellkopf v. Marine Trust Co. of Buffalo, 267 N. Y. 358). The subsequent amendment to the statute (L. 1951, eh. 180) applies only to trusts created after its effective date. Settle order on notice. Concur — Breitel, J. P., Rabin, McNally, Eager and Steuer, JJ.